NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

3D SYSTEMS, INC.,
Plaintiff-Appellee,

V.

ENVISIONTEC, INC., ENVISIONTEC GMBH, AND
SIBCO, INC.,
Defendants-Appellants.

2012-1099

Appeal from the United States District Court for the
Eastern District of Michigan in case no. 05-CV-74891,
Senior Judge Avern Cohn. d

ON MOTION

O R D E R

The parties jointly move to dismiss this appea1.
Upon consideration thereof,

IT Is ORDERED THAT:

(1) The motion is granted. The appeal is dismissed.
(2) Each side shall bear its own costs.

3D SYSTEMS V. ENVISIONTEC 2

FoR THE CoURT

SEP 1 9 mm /S/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Sidney David Esq.
Ad ` M. P t ,E .
man rue Z Sq t U.S. COUB`FHF§\¢P,FEALS FOH
82 1 THE FEDERAL C!RCU|T
Issued As A Mandate:  1 0 2012 SEP 1 0 2012
JAN HURBAI.Y
C|.EBK